DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. CN201810130414.4 filed on 08 February 2018.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 23 July 2020 and 28 April 2021 have been considered by the examiner. 
Examiner reviewed three (3) Non Patent Literature documents that were submitted by Applicant, however, they were not cited/listed in the submitted information disclosure statements: European search report for PCT/CN2018121198 dated 12 October 2020; The First Office Action by The State Intellectual Property Office of People’s Republic of China for Application No. 201810130414.4; and The Second Office Action by The State Intellectual Property Office of People’s Republic of China for Application No. 201810130414.4.


Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement, more specifically figures 4-5. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.


Claim Objections
Claim 9 is objected to because of the following informalities: “; and” in line 6 should read “; or”. Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 9-15 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 9, this claim recites the claim limitations a “first adjusting module” and a “second adjusting module”.  For purposes of examination and in accord with FIG. 6 and paragraph [0023] of the Specification, as published, the “first adjusting module” and the “second adjusting module” are construed as a functional block of a control device or processor. Claims 10-15 are dependent claims of independent claim 1.
In addition, claim 10 recites the claim limitations a “first calculating unit” and a “first adjusting unit”.  For purposes of examination and in accord with paragraph [0060] of the Specification, as published, the “first calculating unit” and the “first adjusting unit” are construed as a functional block of a control device or processor. Claims 11-12 are dependent claims of independent claim 10.
In addition, claim 11 recites the claim limitations a “first adjusting subunit” and a “second adjusting subunit”.  For purposes of examination and in accord with paragraph [0060] of the Specification, as published, the “first adjusting subunit” and the “second adjusting subunit” are construed as a functional block of a control device or processor. Claim 12 is dependent claims of independent claim 11.
In addition, claim 13 recites the claim limitations a “second calculating unit” and a “second adjusting unit”.  For purposes of examination and in accord with paragraph [0061] of the Specification, as published, the “second calculating unit” and the “second adjusting unit” are construed as a functional block of a control device or processor. Claims 14-15 are dependent claims of independent claim 13.
In addition, claim 14 recites the claim limitations a “third adjusting subunit” and a “fourth adjusting subunit”.  For purposes of examination and in accord with paragraph [0061] of the Specification, as published, the “third adjusting subunit” and the “fourth adjusting subunit” are construed as a functional block of a control device or processor. Claim 15 is dependent claims of independent claim 14.

Because the referred claim limitations of claims 9-15 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over GOEL (US 2017/0356668 A1), hereinafter ‘Goel’, in view of TAKAYAMA (US 2019/0203962 A1), hereinafter ‘Takayama’, further in view of LIM et al. (US 2016/0025369 A1), hereinafter ‘Lim’. Takayama is a reference cited in the information disclosure statements (IDS) submitted on 28 April 2021.

Regarding claim 1, Goel teaches:
A control method of an air conditioning system, comprising performing at least one of: (Goel: [0002] “The present invention relates generally to heating, ventilation, and air 
acquiring a current discharge air temperature of the air conditioning system and a … operating frequency of a fan, and (Goel: [0005] “In another aspect, the present invention relates to a method of optimizing latent capacity of an HVAC system.  The method includes measuring, using a first temperature sensor, a discharge air temperature and measuring, using a second temperature sensor, an air temperature of an enclosed space.”; [0020] “In a typical embodiment, the HVAC controller 150 also includes a processor and a memory to direct operation of the HVAC system 100 including, for example, a speed of the variable-speed circulation fan 110.”; [0032] “F. Modulation of the variable-speed compressor 140 and the variable-speed circulation fan 110 varies the discharge air temperature according to Equation 2.  Signaling of the variable-speed compressor 140 by the HVAC controller 150 is illustrated in FIG. 2 by way of arrow 294.  Signaling of the variable-speed circulation fan 110 by the HVAC controller 150 is illustrated in FIG. 2 by arrow 272.”) [Measuring the discharge air temperature reads on “acquiring a current discharge air temperature”, and having the speed signal 272 for the circulation fan for equation 2, as illustrated in figure 2, and the OPERATING CFM, as illustrated in figure 4A, reads on “acquiring … operating frequency of a fan”.]
controlling a compressor of the air conditioning system to adjust an operating frequency of the compressor according to the discharge air temperature and the … operating frequency of the fan; or (Goel: [0036], figure 3 “At step 316, the HVAC controller 150 modulates the speed of the variable-speed compressor 140 and the variable-speed circulation fan 110 so as to vary the discharge air temperature with the temperature of the enclosed space 101 in a linear fashion.  Thus, the discharge air temperature varies proportionally with the 
acquiring a current … air temperature of the air conditioning system and a current operating frequency of the compressor, and (Goel: [0005] “In another aspect, the present invention relates to a method of optimizing latent capacity of an HVAC system.  The method includes measuring, using a first temperature sensor, a discharge air temperature and measuring, using a second temperature sensor, an air temperature of an enclosed space.”; [0014] “Where [dot over (V)].sub.Normal is the Normal cooling CFM, F.sub.a is an actual speed of a variable-speed compressor (Hz), F.sub.R is the rated speed of the variable-speed compressor (Hz), tonnage is the rated tonnage of the HVAC system, and K is a multiplier.” ; [0032] “F. Modulation of the variable-speed compressor 140 and the variable-speed circulation fan 110 varies the discharge air temperature according to Equation 2.  Signaling of the variable-speed compressor 140 by the HVAC controller 150 is illustrated in FIG. 2 by way of arrow 294.  Signaling of the variable-speed circulation fan 110 by the HVAC controller 150 is illustrated in FIG. 2 by arrow 272.”) [Measuring the air temperature of the enclosed space reads on “acquiring a current … air temperature”, and having the actual speed of the compressor for equation 1, and the OPERATING COMPRESSOR SPEED, as illustrated in figure 4B, reads on “acquiring … a current operating frequency of the compressor”.] 
controlling an operating frequency of the fan according to the … air temperature and the current operating frequency of the compressor. (Goel: [0036], figure 3 “At step 316, the HVAC controller 150 modulates the speed of the variable-speed compressor 140 and the variable-speed circulation fan 110 so as to vary the discharge air temperature with the temperature of the enclosed space 101 in a linear fashion.  Thus, the discharge air temperature varies proportionally with the temperature of the enclosed space 101 when the temperature of the enclosed space 101 is between the maximum threshold and the minimum threshold such as, for example, 70.degree.  F. and 80.degree.  F.”) (Goel: [0038], figure 4B “FIG. 4B is a chart illustrating how a speed of the variable-speed circulation fan 110 is adjusted to achieve a favorable S/T ratio of the HVAC system 200.  In the embodiment illustrated in FIG. 4B, a speed of the variable-speed compressor 140 is determined by the cooling load of the HVAC system 200.  As discussed above, in such an embodiment, a desired discharge air temperature setpoint is established by adjusting a speed of the variable-speed circulation fan 110.  As shown in FIG. 4B, for a particular speed of the variable-speed compressor 140, there exists an optimal range of speeds of the variable-speed circulation fan 110.”)

Goel does not explicitly teach: a … operating frequency of a fan is a current operating frequency of a fan; and a current … air temperature is a current return air temperature.
Takayama teaches:
a current operating frequency of a fan. (Takayama: [0032] “The compressor inverter drive unit 9 receives the compressor current value from the compressor current conversion unit 8 and the fan rotational speed from the fan rotational speed detection unit 7.  The compressor inverter drive unit 9 also receives the information indicating the fin temperature from the fin temperature detection unit 11, and receives the information indicating the ambient temperature from the ambient temperature detection unit 12.”; [0033] “The compressor inverter drive unit 9 controls the compressor-driving inverter circuit 2 on the basis of the compressor current value, the fan rotational speed, the fin temperature, and the ambient temperature.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel and Takayama before them, to modify the determining of optimal range of speeds of the compressor using the directed speed of the circulation fan to incorporate using the detected/actual speed of the circulation fan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve preventing thermal breakdown of switching elements by ensuring compressor switching frequency is controlled based on actual detected fan rotational speed of the cooling fan (Takayama: [0008] “The present invention has been made in view of the foregoing, and it is an object of the present invention to provide an outdoor unit of an air conditioner capable of operating while preventing thermal breakdown of a switching element.”; [0009] “To solve the problem and achieve the object described above, an outdoor unit of an air conditioner according to an aspect of the present invention includes a compressor-driving inverter circuit to convert direct current power for driving a compressor into pseudo three-phase alternating current power by using a plurality of 

Goel and Takayama do not explicitly teach: a current … air temperature is a current return air temperature.
Lim teaches:
a current … air temperature is a current return air temperature. (Lim: [0064] “FIG. 6B illustrates configurations of a return air blower module 140a that blows the return air and a supply air blower module 140b that blows the supply air.  Each blower module may be configured by a plurality of blowers and each blower may be configured by fan motors 143a, 143b, 143c, and 143d and drivers 142a, 142b, 142c, and 142d that control a speed of the fan motors, respectively.”; [0116] “As the control reference 321, one of the return air or the supply air may be selected as the room temperature, which becomes a reference for temperature control.  When the return air temperature is selected, a temperature of the return air, which circulates in the indoor space and returns may be measured to control the temperature, and when the supply air temperature is selected, a temperature of the supply air, which is supplied to the indoor space [By selection, the room temperature can be either the supply air temperature or “the return air temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel, Takayama and Lim before them, to modify the determining of room temperature based on either the supply air temperature or the return air temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing choices for determining the room temperature (Lim: [0116] “As the control reference 321, one of the return air or the supply air may be selected as the room temperature, which becomes a reference for temperature control.  When the return air temperature is selected, a temperature of the return air, which circulates in the indoor space and returns may be measured to control the temperature, and when the supply air temperature is selected, a temperature of the supply air, which is supplied to the indoor space may be maintained to be a set temperature.”).

Regarding claim 5, Goel, Takayama and Lim teach all the features of claim 1.
Goel further teaches:
wherein the target discharge air temperature is positively correlated with the current operating frequency of the compressor and positively correlated with a current evaporating temperature. (Goel: Abstract “the controller modulates at least one of a speed of the variable-speed compressor and the variable-speed circulation fan to lower a discharge air temperature.”; [0014] “Discharge air temperature refers to a temperature of air leaving an evaporator coil.  Typically, discharge air temperature is maintained at a constant pre-set level.  

Regarding claim 9:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 16, Goel, Takayama and Lim teach all the features of claim 1.
Goel further teaches:
A control device of an air conditioning system comprising: a memory; and a processor coupled to the memory, the processor configured to perform the control method according to claim 1 based on instructions stored in the memory. (Goel: [0041] “In this patent application, reference to encoded software may encompass one or more applications, bytecode, one or more computer programs, one or more executables, one or more instructions, logic, machine code, one or more scripts, or source code, and vice versa, where appropriate, that have been stored or encoded in a computer-readable storage medium.  In particular embodiments, encoded software includes one or more application programming interfaces (APIs) stored or encoded in a computer-readable storage medium.  Particular embodiments may use any suitable encoded software written or otherwise expressed in any suitable programming language or combination of programming languages stored or encoded in any suitable type or number of computer-readable storage media.  In particular embodiments, encoded software may be expressed as source code or object code.  In particular embodiments, encoded software is 

Regarding claim 17, Goel, Takayama and Lim teach all the features of claim 1.
Goel further teaches:
A non-transient computer-readable storage medium having stored thereon a computer program which, when executed by a processor, implements the control method according to claim 1. (Goel: [0040] Particular embodiments may include one or more computer-readable storage media implementing any suitable storage.  In particular embodiments, a computer-readable storage medium implements one or more portions of the HVAC controller 150, one or more portions of the user interface 170, one or more portions of the zone controller 

Regarding claim 18:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 19, Goel, Takayama and Lim teach all the features of claim 18.
Goel further teaches:
a pressure sensor configured to detect a suction pressure for determining an evaporation temperature of the air conditioning system, the evaporation temperature being positively correlated with a target discharge air temperature. (Goel: [0014] “Discharge air temperature refers to a temperature of air leaving an evaporator coil.”; [0030] “In the metering device 202, the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant is abruptly reduced.  In various embodiments where the metering device 202 is, for example, a thermostatic expansion valve, the metering device 202 reduces the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant by regulating an amount of refrigerant that travels to the refrigerant evaporator coil 130.  Abrupt reduction of the pressure of the high-pressure, high-temperature, sub-cooled liquid refrigerant causes rapid evaporation of a portion of the high-pressure, high-temperature, sub-cooled liquid refrigerant, commonly known as flash evaporation.  The flash evaporation lowers the temperature of the resulting liquid/vapor 



Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Takayama, further in view of Lim, further in view of XU et al. (US 2019/0323717 A1), hereinafter ‘Xu’.

Regarding claim 2, Goel, Takayama and Lim teach all the features of claim 1.
Goel, Takayama and Lim do not explicitly teach: wherein controlling the compressor to adjust the operating frequency of the compressor according to the discharge air temperature and the current operating frequency of the fan comprises: calculating a first difference between the current discharge air temperature and a target discharge air temperature of the air conditioning system; and controlling the operating frequency of the compressor in the air conditioning system according to the first difference and the current operating frequency of the fan.
Xu teaches:
wherein controlling the compressor to adjust the operating frequency of the compressor according to the discharge air temperature and the current operating frequency of the fan comprises: calculating a first difference between the current discharge air temperature and a target discharge air temperature of the air conditioning system; and controlling the operating frequency of the compressor in the air conditioning system according to the first difference and the current operating frequency of the fan. (Xu: [0010] “Calculating the difference between the indoor coil temperature and the coil target temperature to obtain a coil temperature difference; performing a coil temperature PID calculation to obtain a first target frequency according to the coil temperature difference; and performing a frequency control on the compressor in which the first target frequency is used as the target frequency.”) [The indoor coil temperature reads on “the current discharge air temperature”, and the difference between the indoor coil temperature and the coil target temperature reads on “a first difference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel, Takayama, Lim and Xu before them, to modify the adjusting of speed of the compressor in varying the discharge air temperature to incorporate determining the difference between the discharge air target temperature and actual temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the performance of the air conditioner by using the closed loop control of the discharge air temperature to set target frequency of the compressor based on the difference between the discharge air target temperature and actual temperature (Xu: [0003] “The object of the present invention is to provide a control method for heating operation of air conditioner, which improves the heating performance of the air conditioner by increasing the outlet temperature of air.”).

Regarding claim 3, Goel, Takayama, Lim and Xu teach all the features of claims 1-2.
Xu further teaches:
wherein controlling the operating frequency of the compressor in the air conditioning system according to the first difference and the current operating frequency of the fan comprises: in the event that the first difference is greater than a preset discharge air temperature deviation, controlling the compressor to continuously operate by keeping the current operating frequency thereof if the current operating frequency of the fan reaches a minimum operating frequency of the fan, and controlling the compressor to continuously operate by increasing the current operating frequency thereof if the current operating frequency of the fan does not reach the minimum operating frequency of the fan; (Xu: figure 3 (step 303)) [Performing the frequency control on the compressor in which the first target frequency is used as the target frequency and reducing the wind speed of the indoor fan, as illustrated in figure 3.]
in the event that an opposite number of the first difference is greater than or equal to the preset discharge air temperature deviation, controlling the compressor to continuously operate by keeping the current operating frequency thereof if the current operating frequency of the fan reaches a maximum operating frequency of the fan, and controlling the compressor to continuously operate by decreasing the current operating frequency thereof if the current operating frequency of the fan does not reach the maximum operating frequency of the fan; and (Xu: figure 3 (step 306)) [Performing the frequency control on the compressor in which the first target frequency is used as the target frequency and increasing the wind speed of the indoor fan, as illustrated in figure 3.]
in the event that the first difference is not greater than the preset discharge air temperature deviation or the opposite number of the first difference is not greater than the preset discharge air temperature deviation, controlling the compressor to continuously operate by keeping the current operating frequency thereof. (Xu: figure 3 (step 305)) [Performing the frequency control on the compressor in which the first target frequency is used as the target frequency and maintaining the wind speed of the indoor fan unchanged, as illustrated in figure 3.]
The motivation to combine Goel, Takayama, Lim and Xu, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Regarding claim 4, Goel, Takayama, Lim and Xu teach all the features of claims 1-3.
Goel further teaches:
wherein: in the event of controlling the compressor to continuously operate by increasing the current operating frequency thereof, the fan is controlled to continuously operate by decreasing the current operating frequency thereof; and in the event of controlling the compressor to continuously operate by decreasing the current operating frequency thereof, the fan is controlled to continuously operate by increasing the current operating frequency thereof. (Goel: [0037], figures 4A-4B “FIG. 4A is a chart illustrating how a speed of the variable-speed compressor 140 is adjusted to achieve a favorable S/T ratio of the HVAC system 200.  In the embodiment illustrated in FIG. 4A, a speed of the variable-speed circulation fan 110 is determined by the cooling load of the HVAC system 200.  As discussed above, in such an embodiment, a desired discharge air temperature setpoint is established by adjusting a speed of the variable-speed compressor 140.  As shown in FIG. 4A, for a particular 

Regarding claim 10, Goel, Takayama and Lim teach all the features of claim 9.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 11, Goel, Takayama, Lim and Xu teach all the features of claims 9-10.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 12, Goel, Takayama, Lim and Xu teach all the features of claims 9-11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.



Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goel, in view of Takayama, further in view of Lim, further in view of Aoki et al. (GB2517023A), hereinafter ‘Aoki’. Aoki is a reference cited in the information disclosure statements (IDS) submitted on 28 April 2021.

Regarding claim 6, Goel, Takayama and Lim teach all the features of claim 1.
 wherein controlling the operating frequency of the fan according to the return air temperature and the current operating frequency of the compressor comprises: calculating a second difference between the current return air temperature of the air conditioning system and a set temperature of the air conditioning system; and controlling the operating frequency of the fan in the air conditioning system according to the second difference and the current operating frequency of the compressor.
Aoki teaches:
wherein controlling the operating frequency of the fan according to the return air temperature and the current operating frequency of the compressor comprises: calculating a second difference between the current return air temperature of the air conditioning system and a set temperature of the air conditioning system; and controlling the operating frequency of the fan in the air conditioning system according to the second difference and the current operating frequency of the compressor. (Aoki: [0018] Next, an operation for determining the rotation speed of the indoor fan 22 will be explained, based on Figs. 2 and 3. Fig. 2 is a flowchart illustrating an operation of the air-conditioning apparatus according to Embodiment 1, and Fig. 3 is a diagram illustrating the rotation speed of the indoor fan according to the correlation between the operating frequency of the compressor and the value of a temperature difference.”) [The rotation speed of the indoor fan reads on “the operating frequency of the fan”, the operating frequency of the compressor reds on “the current operating frequency of the compressor”, and the temperature difference reads on “the second difference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel, Takayama, Lim and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the performance of the air conditioning of the room by quick response of the speed of the fan to compensate for the difference between the room target temperature and actual temperature and excess or shortage of air-conditioning capacity (Aoki: [0008] The present invention has been made in order to solve the above- mentioned problems. An object of the present invention is to obtain an air-conditioning apparatus which achieves energy saving without the air-conditioning capacity being insufficient and which is capable of quickly responding to excess or shortage of the airconditioning capacity and controlling the air flow rate of an indoor fan.”; [0010] According to the present invention, the value of a temperature difference between an indoor temperature detected by a room temperature sensor and a preset indoor temperature is calculated, and the rotation speed of an indoor fan is determined on the basis of the calculated value of the temperature difference and the operating frequency of a compressor As described above, the operating frequency of the compressor is used directly as data to be controlled when determining the rotation speed of the indoor fan. Therefore, a quick response may be made to excess or shortage of the air-conditioning capacity.”).

Regarding claim 7, Goel, Takayama, Lim and Aoki teach all the features of claims 1 and 6.
Aoki further teaches:
wherein controlling the operating frequency of the fan in the air conditioning system according to the second difference and the current operating frequency of the compressor comprises: in the event that the second difference is greater than a preset return air temperature deviation, controlling the fan to continuously operate by keeping the current operating frequency thereof if the current operating frequency of the compressor reaches a minimum operating frequency of the compressor or a surge frequency of the compressor, and controlling the fan to continuously operate by increasing the current operating frequency thereof if the current operating frequency of the compressor does not reach the minimum operating frequency of the compressor or the surge frequency of the compressor; and (Aoki: figure 3) [See T3, which is greater than T2, and frequency of compressor going from Q2 to Q1, where the fan speed is kept at Mid speed (“the current operating frequency”), as illustrated in figure 3.]
in the event that an opposite number of the second difference is greater than or equal to the preset return air temperature deviation, controlling the fan to continuously operate by keeping the current operating frequency thereof if the current operating frequency of the compressor reaches a maximum operating frequency of the compressor or a limit to operating range of the compressor, and controlling the fan to continuously operate by decreasing the current operating frequency thereof if the current operating frequency of the compressor does not reach the maximum operating frequency of the compressor or the limit to operating range of the compressor. (Aoki: figure 3) [See T2, less than or equal to T2, and frequency of the compressor going from Q2 to Q3, where the fan speed is kept at Mid speed (“the current operating frequency”, as illustrated in figure 3.]


Regarding claim 8, Goel, Takayama, Lim and Aoki teach all the features of claims 1 and 6-7.
Aoki further teaches:
wherein: in the event of controlling the fan to continuously operate by increasing the current operating frequency thereof, the compressor is controlled to continuously operate by decreasing the current operating frequency thereof; (Aoki: figure 3) [The fan needs to increase speed if the compressor decreases frequency since the delta.T will increase due to the compressor frequency decrease.]
in the event of controlling the fan to continuously operate by decreasing the current operating frequency thereof, the compressor is controlled to continuously operate by increasing the current operating frequency thereof; and (Aoki: figure 3) [The fan needs to decrease speed if the compressor increases frequency since the delta.T will decrease due to the compressor frequency increase.]
in the event that the second difference is not greater than the preset return air temperature deviation or the opposite number of the second difference is not greater than the preset return air temperature deviation, the compressor is controlled to continuously operate by keeping the current operating frequency thereof. (Aoki: figure 3) [For each range of delta.T the compressor continues at the current operating frequency, as illustrated in figure 3.]


Regarding claim 13, Goel, Takayama and Lim teach all the features of claim 9.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 14, Goel, Takayama, Lim and Aoki teach all the features of claims 9 and 13.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 15, Goel, Takayama, Lim and Aoki teach all the features of claims 9 and 13-14.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116